Name: Decision of the EEA Joint Committee No 53/95 of 22 June 1995 amending Annex XIII to the EEA Agreement (Transport)
 Type: Decision
 Subject Matter: European construction;  European Union law;  organisation of transport;  transport policy;  maritime and inland waterway transport
 Date Published: 1996-06-13

 13.6.1996 EN Official Journal of the European Communities L 140/49 DECISION OF THE EEA JOINT COMMITTEE No 53/95 of 22 June 1995 amending Annex XIII to the EEA Agreement (Transport) THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, amended by the Protocol adjusting the Agreement, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Annex XIII to the Agreement was amended by Decision of the EEA Joint Committee No 34/95 (1); Whereas Council Resolution 94/C 309/04 of 24 October 1994 on structural improvements in inland waterway transport (2) is to be incorporated into the Agreement, HAS DECIDED AS FOLLOWS: Article 1 The following point shall be inserted after point 81 (Council Resolution 94/C 309/03) in Annex XIII to the Agreement: 82. 394 Y 1105(04): Council Resolution of 24 October 1994 on structural improvements in inland waterway transport (OJ No C 309, 5. 11. 1994, p. 5). Article 2 The texts of Council Resolution 94/C 309/04 in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic. Article 3 This Decision shall enter into force on 1 July 1995, provided that all the notifications under Article 103 (1) of the Agreement have been made to the EEA Joint Committee. Article 4 This Decision shall be published in the EEA section and the EEA Supplement to the Official Journal of the European Communities. Done at Brussels, 22 June 1995. For the EEA Joint Committee The President P. BENAVIDES (1) OJ No L 273, 16. 11. 1995, p. 53. (2) OJ No C 309, 5. 11. 1994, p. 5.